DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Any sections of Title 35, U.S. Code not included in this communication can be found in a previous Office action.


Background
The claim amendments in the Applicant’s Amendment B, filed on 10/30/20, have been entered.
According to the Amendment, claims 1-27 were pending.  Claims 1, 13, and 20 have been canceled.  Claims 2, 8, 11, 12, and 15 have been amended.  Thus, claims 2-12, 14-19, and 21-27 are now pending. 


Allowable Subject Matter
Claims 2-12, 14-19, and 21-27 are allowed.
The following is an examiner’s statement of reasons for allowance: independent claim 3 is on a system for manual countables and recites, in part, “at least one feed conveyor configured to transport the container from the distribution section to the at least one of the plurality of handling areas; and, at least one return conveyor configured to transport the container from the at least one of the plurality of 
These limitations, in combination, when considering the claim as a whole were not found in the prior art.  Therefore, claim 3 is allowable as well as claims 2 and 4-10 which depend therefrom.
Secondly, independent claims 11 is on a system for manual countables and recites, in part, “wherein the selected handling area of the plurality of handling areas is selected based on a speed of filling being performed at the plurality of handling areas, skills, knowledge, expertise, or combinations thereof of persons operating at the plurality of handling areas.”  This limitation when considering the claim as a whole was not found in the prior art.  Therefore, claim 11 is allowable as it recites features similar to those above in claim 3.  Claims 12 and 22-24 are allowable as they depend therefrom.
Secondly, independent 14 is a on a system for manual countables and recites, in part, “wherein the at least one of the plurality of shelving areas includes a carousel system configured to recall a specific pharmaceutical as the order unit.”  This limitation when considering the claim as a whole was not found in the prior art.  Therefore, claim 14 is allowable as well as claims 15 and 25-27 which depend therefrom.
Thirdly, independent claim 16 is on a method for manual countables and recites, in part, “optimizing the plurality of handling areas by checking a fill amount of the container and monitoring availability of the plurality of shelving areas.” This limitation when considering the claim as a whole was not found in the prior art.  Therefore, claim 16 is allowable as well as claims 17-19 and 21 which depend therefrom.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is 571.270.7769.  The examiner can normally be reached on M-F, 9-5p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD, can be reached at 571.272.6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KYLE O LOGAN/Primary Examiner, Art Unit 3651